DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 3, filed April 7, 2022, with respect to the title have been fully considered and are persuasive.  The objection of February 8, 2022 has been withdrawn. 

Status of the Claims
Claims 21-29 are canceled.  Claims 5, 7, and 12-13 are withdrawn.  1-4, 6, 8-11, and 14-20 are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cui (US Pat. No. 10,700,090).
Claim 20, Cui discloses (Figs. 21 and 22A-22C) a semiconductor device comprising: 	a lower structure (9/10, substrate, Col. 11, lines: 1-5); 	a stack structure (132/146) including an interlayer insulating layer (132, first sacrificial material strips may be replaced by dielectric material in Fig. 25, Col. 24, lines: 36-55) and a gate layer (146, conductive strip acts as gate electrodes, Col. 24, lines: 18-22) sequentially stacked on the lower structure (132/146 are sequentially stacked on 9/10); and 	a vertical structure (55/62, memory stack structure/dielectric cores, Col. 21, lines: 39-42, Col. 22, lines: 14-25) passing through the stack structure (55/62 passes through 132/146), 	wherein the vertical structure (55/62) includes an insulating core region passing through the interlayer insulating layer and the gate layer (62 passes through 132 and 146), 	a channel semiconductor layer (60, vertical semiconductor channels, Col. 22, lines; 14-27) covering at least a side surface of the insulating core region (60 covers side surface of 62), 	a data storage pattern (54, charge storage element, Col. 21, lines: 25-27) between the channel semiconductor layer and the gate layer in a horizontal direction parallel to an upper surface of the lower structure (54 is between 60 and 146 in a horizontal direction parallel to upper surface of 9/10), 	a first dielectric layer (52, blocking dielectric layer, Col. 19, lines: 35-39) at least interposed between the data storage pattern and the gate layer (52 is interposed between 54and 146), and 	a second dielectric layer (56, tunneling dielectric layer, Col. 19, lines: 40-50) at least interposed between the data storage pattern and the channel semiconductor layer (56 is interposed between 54 and 60), and 	wherein the insulating core region has at least two inflection points in a portion facing the gate layer (Fig. 22C, 62 has at least two inflection points facing 146).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US Pat. No. 10,700,090) in view of Ishikawa (US 2009/0283819).
Claim 1, Cui discloses (Figs. 21 and 22A-22C) a semiconductor device comprising: 	a lower structure (9/10, substrate, Col. 11, lines: 1-5);	a stack structure (132/146) on the lower structure (132/146 is on 9/10) and having an opening (where 55/62 are formed is an opening in 132/146, hereinafter “opening”); 	a vertical structure (55/62, memory stack structure/dielectric cores, Col. 21, lines: 39-42, Col. 22, lines: 14-25) in the opening (55/62 formed in opening); 	wherein the stack structure (132/146)  includes a plurality of gate layers (146, conductive strip acts as gate electrodes, Col. 24, lines: 18-22) and a plurality of interlayer insulating layers (132, first sacrificial material strips may be replaced by dielectric material in Fig. 25, Col. 24, lines: 36-55), 	wherein the vertical structure (55/62)  includes an insulating core region (62), a channel semiconductor layer (60, vertical semiconductor channels, Col. 22, lines; 14-27), a plurality of data storage patterns (54, charge storage element, Col. 21, lines: 25-27), a first dielectric layer (52, blocking dielectric layer, Col. 19, lines: 35-39), and a second dielectric layer (56, tunneling dielectric layer, Col. 19, lines: 40-50), 	wherein the insulating core region (62) extends in a vertical direction, the vertical direction being perpendicular to an upper surface of the lower structure (62 extends in vertical direction perpendicular to an upper surface of 9/10), 	wherein the channel semiconductor layer covers a side surface and a lower surface of the insulating core region (60 covers side surface and lower surface of 62 as shown in Fig. 21), 	wherein the plurality of data storage patterns are between the channel semiconductor layer and the plurality of gate layers in a horizontal direction parallel to the upper surface of the lower structure (54 is between 60 and 146 in a horizontal direction parallel to upper surface of 9/10), and are spaced apart from each other in the vertical direction (54s are spaced apart from each other in vertical direction as shown in Fig. 22A), 	wherein at least a portion of the first dielectric layer is disposed between the plurality of data storage patterns and the plurality of gate layers (52 is interposed between 54 and 146), 	wherein at least a portion of the second dielectric layer is disposed between the plurality of data storage patterns and the channel semiconductor layer (56 is interposed between 54 and 60), and 	wherein the insulating core region includes a plurality of first convex portions having increased widths in regions facing the plurality of gate layers (Fig. 22C, 62 has convex portions with increased width relative to center facing 146).
Cui does not explicitly disclose a contact structure on the vertical structure; and 	a conductive line on the contact structure.	However, Ishikawa discloses (Fig. 2) a contact structure (16U, columnar electrode, Para [0032]) on (16U on 17/25/26/27) a vertical structure (17/25/26/27, semiconductor pillar/dielectric layer/charge storage layer/dielectric layer, Para [0029]); and 	a conductive line (BL, bit interconnect, Para [0034]) on the contact structure (BL on 16U).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the bit line and electrode of Ishikawa as it allows for memory cell selection (Ishikawa, Para [0053]).	Claim 8, Cui in view of Ishikawa the semiconductor device according to claim 1.	Cui discloses (Fig. 21, 22A-22C) wherein each of the plurality of data storage patterns (54) includes a first side surface facing a corresponding one of the plurality of gate layers (side of 54 facing 146, hereinafter “1st”), and a second side surface facing the channel semiconductor layer (side of 54 facing 60, hereinafter “2nd”), and wherein at least a portion of the second side surface is a concave shape (2nd has a concave shape).	

Allowable Subject Matter
Claims 2-4, 6, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-19 allowed.
the closest prior art of record, Cui (US Pat. No. 10,700,090) Ishikawa (US 2009/0283819), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 14 (from which claims 15-19 depend), wherein the second side surface of the data storage pattern has a concave portion, and wherein the second dielectric layer contacts the second side surface of the data storage pattern and a portion of the first dielectric layer.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819